Exhibit 10(uu)

Medium-Term Incentive Plan

Potash Corporation of Saskatchewan Inc.

Effective for the Performance Cycle January 1, 2012 to December 31, 2014



--------------------------------------------------------------------------------

Contents

 

SECTION 1—ESTABLISHMENT OF THE PLAN

     1   

1.01

 

PURPOSE

     1   

1.02

  TERM      1   

SECTION 2—DEFINITIONS

     2   

2.01

  AFFILIATE      2   

2.02

  AWARD UNITS      2   

2.03

  BOARD      2   

2.04

  CODE      2   

2.05

  COMMITTEE      2   

2.06

  CORPORATE TSR      2   

2.07

  CORPORATE TSR AWARD UNITS      3   

2.08

  CORPORATION      3   

2.09

  EFFECTIVE DATE      3   

2.10

  ENTITLED EXECUTIVE      3   

2.11

  409A GUIDANCE      3   

2.12

  INDEX      3   

2.13

  INDEX CLOSING PRICE      3   

2.14

  INDEX OPENING PRICE      4   

2.15

  INDEX TSR      4   

2.16

  INDEX TSR AWARD UNITS      4   

2.17

  JUST CAUSE      4   

2.18

  PCS INC. OPENING SHARE PRICE      4   

2.19

  PCS INC. CLOSING SHARE PRICE      4   

2.20

  PERFORMANCE CYCLE      5   

2.21

  PERMANENT DISABILITY OR PERMANENTLY DISABLED      5   

2.22

  PLAN      5   

2.23

  RETIREMENT      5   

 

i



--------------------------------------------------------------------------------

2.24

  SALARY      5   

2.25

  SEPARATION FROM SERVICE      6   

2.26

  SPECIFIED EMPLOYEE      6   

2.27

  TARGET PERCENTAGE      6   

2.28

  TIER GROUP      6   

2.29

  U.S. EXECUTIVE      6   

2.30

  VESTED PERCENTAGE      6   

SECTION 3—PARTICIPATION

     7   

3.01

  INITIAL PARTICIPATION      7   

3.02

  CONTINUED PARTICIPATION      7   

SECTION 4—ALLOCATION OF AWARD UNITS

     8   

4.01

  ALLOCATION      8   

4.02

  PROMOTION TO NEW TIER GROUP OR OTHER PROMOTION      8   

4.03

  CORPORATE TSR AWARD UNITS AND INDEX TSR AWARD UNITS      8   

4.04

  TARGET PERCENTAGE      9   

SECTION 5—VESTING OF AWARD UNITS

     10   

5.01

  VESTED PERCENTAGES      10   

SECTION 6—REDEMPTION OF AWARD UNITS

     11   

6.01

  REDEMPTION DATE      11   

6.02

  VALUE OF AWARD UNITS      12   

6.03

  EARLY REDEMPTION DATE      12   

 

ii



--------------------------------------------------------------------------------

SECTION 7—ADMINISTRATION OF THE PLAN

     15   

7.01

  POWERS OF THE COMMITTEE      15   

7.02

  NOTIFICATION TO ENTITLED EXECUTIVES      15   

7.03

  CALCULATION OF AWARD PAYMENTS      15   

7.04

  DELEGATION OF DUTIES      15   

7.05

  RECOUPMENT POLICY      15   

7.06

  SECTION 409A      15   

SECTION 8—GENERAL PROVISIONS

     17   

8.01

  ASSIGNMENT OR ALIENATION      17   

8.02

  AMENDMENT OR TERMINATION      17   

8.03

  NO ENLARGEMENT OF CONTRACTUAL RIGHTS      17   

8.04

  WITHHOLDING OF TAXES      17   

8.05

  BINDING ON SUCCESSORS      17   

8.06

  CURRENCY      17   

8.07

  CERTAIN ADJUSTMENTS      18   

8.08

  GOVERNING LAW      18   

SECTION 9—CHANGE IN CONTROL

     19   

9.01

  DEFINITION OF CHANGE IN CONTROL      19   

9.02

  CIC MTIP AWARD UNIT PAYMENT      19   

 

iii



--------------------------------------------------------------------------------

Section 1—Establishment of the Plan

 

1.01 Purpose

This Medium-Term Incentive Plan is established for the purpose of:

 

  (a) providing competitive compensation for Entitled Executives;

 

  (b) rewarding Entitled Executives for improving Total Shareholder Return;

 

  (c) rewarding Entitled Executives for attaining a Total Shareholder Return
that is in excess of the increase in the DAXglobal Agribusiness Index;

 

  (d) rewarding Entitled Executives for their efforts and contributions to the
achievement of the long-term success of the business interests of the
Corporation;

 

  (e) aligning the interests of Entitled Executives more closely with the
shareholders of the Corporation; and,

 

  (f) enhancing the ability of the Corporation to recruit and retain high
potential, high value executives.

 

1.02 Term

Subject to Section 8.02 Amendment or Termination, this Plan shall be effective
for the Performance Cycle January 1, 2012 to December 31, 2014.

 

1



--------------------------------------------------------------------------------

Section 2—Definitions

 

2.01 Affiliate

“Affiliate” means, for purposes of compliance with the 409A Guidance, an entity
whose employees, together with the employees of the Corporation are required, in
accordance with Code Section 414(b) or (c) to be treated as employed by a single
employer, except that for purposes of determining whether a Separation from
Service from the Corporation has occurred, in applying Code Section 1563(a)(1),
(2), and (3) for purposes of Code Section 414(b) or in applying Treas. Reg.
Section 1.414(c)-2 for purposes of Code Section 414(c), the language “at least
50 percent” shall be used instead of the language “at least 80 percent” each
place it appears in such Code and Regulations sections.

 

2.02 Award Units

“Award Units” means, in respect of an Entitled Executive, the units allocated
pursuant to Section 4 Allocation of Award Units.

 

2.03 Board

“Board” means the Board of Directors of PCS Inc.

 

2.04 Code

“Code” means the Internal Revenue Code of 1986, as amended.

 

2.05 Committee

“Committee” means the Compensation Committee of the Board.

 

2.06 Corporate TSR

“Corporate TSR” means the total shareholder return of PCS Inc. in the
Performance Cycle, expressed as a percentage, and determined as follows:

 

  (i) PCS Inc. Closing Share Price (inclusive of reinvested dividends)

MINUS

PCS Inc. Opening Share Price

DIVIDED BY

 

2



--------------------------------------------------------------------------------

  (ii) PCS Inc. Opening Share Price

MULTIPLIED BY

 

  (iii) 100

 

2.07 Corporate TSR Award Units

“Corporate TSR Award Units” means, in respect of an Entitled Executive, one half
of the Award Units allocated to the Entitled Executive pursuant to Section 4
Allocation of Award Units.

 

2.08 Corporation

“Corporation” means Potash Corporation of Saskatchewan Inc. and its direct and
indirect subsidiaries.

 

2.09 Effective Date

“Effective Date” means January 1, 2012.

 

2.10 Entitled Executive

“Entitled Executive” means an executive employee of the Corporation who is
recommended by the CEO and approved by the Committee to participate in this
Plan.

 

2.11 409A Guidance

“409A Guidance” means Code Section 409A and the IRS guidance issued thereunder.

 

2.12 Index

“Index” means the DAXglobal Agribusiness Index (DXAG), inclusive of reinvested
dividends.

 

2.13 Index Closing Price

“Index Closing Price” means the average closing value of the Index, as reported
by the Deutsche Börse Group, for the last 30 trading days of the Performance
Cycle or, in the case of an Entitled Executive for whom an early redemption date
applies pursuant to paragraph (a) of Section 6.03 Early Redemption Date, the
above reference to “the last 30 trading days of the Performance Cycle” shall be
substituted by “the last 30 trading days up to the date of the Entitled
Executive’s retirement, disability, death or involuntary termination, as the
case may be”.

 

3



--------------------------------------------------------------------------------

2.14 Index Opening Price

“Index Opening Price” means the average closing value of the Index, as reported
by the Deutsche Börse Group, for the last thirty trading days of 2011. Such
value has been determined as U.S. $550.80.

 

2.15 Index TSR

“Index TSR” means the total shareholder return of the Index in the Performance
Cycle, expressed as a percentage, and determined as follows:

 

  (i) Index Closing Price (inclusive of reinvested dividends)

MINUS

Index Opening Price (inclusive of reinvested dividends)

DIVIDED BY

 

  (ii) Index Opening Price (inclusive of reinvested dividends)

MULTIPLIED BY

 

  (iii) 100

 

2.16 Index TSR Award Units

“Index TSR Award Units” means, in respect of an Entitled Executive, one half of
the Award Units allocated to the Entitled Executive pursuant to Section 4
Allocation of Award Units.

 

2.17 Just Cause

“Just Cause” has such meaning as determined by the Committee from time to time,
consistent with the regular policies of the Corporation.

 

2.18 PCS Inc. Opening Share Price

“PCS Inc. Opening Share Price” means the average closing price of the common
stock of PCS Inc. as reported on the New York Stock Exchange, for the last
thirty trading days of 2011. Such price has been determined as U.S. $41.49.

 

2.19 PCS Inc. Closing Share Price

“PCS Inc. Closing Share Price” means the average closing price of the common
stock of PCS Inc. as reported on the New York Stock Exchange, for the last 30
trading days of the Performance Cycle (taking into account the reinvestment of
any dividends paid on such stock during the applicable period) or, in the case
of an Entitled Executive for whom an early

 

4



--------------------------------------------------------------------------------

redemption date applies pursuant to paragraph (a) of Section 6.03 Early
Redemption Date, the above reference to “the last 30 trading days of the
Performance Cycle” shall be substituted by “the last 30 trading days up to the
date of the Entitled Executive’s retirement, disability, death or involuntary
termination, as the case may be”.

 

2.20 Performance Cycle

“Performance Cycle” means January 1, 2012 to December 31, 2014 inclusive.

 

2.21 Permanent Disability or Permanently Disabled

“Permanent Disability” or “Permanently Disabled” means the permanent incapacity
of an Entitled Executive, as determined in accordance with the disability plan
to which the Entitled Executive is eligible to belong. With respect to a U.S.
Executive, “Permanent Disability” or “Permanently Disabled” means that a U.S.
Executive is unable to engage in any substantial gainful activity by reason of
any medically determinable physical or mental impairment that can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months. A U.S. Executive will be deemed disabled if determined to be
disabled in accordance with a disability insurance program maintained by the
Corporation, to the extent the determination of Permanent Disability under such
program is consistent with this Section and the 409A Guidance.

 

2.22 Plan

“Plan” means this Medium-Term Incentive Plan, as amended from time to time.

 

2.23 Retirement

“Retirement” means, with respect to a U.S. Executive, the U.S. Executive’s
Separation from Service after attaining age 55 and completing 5 years of
service. Retirement with respect to any Entitled Executive who is not a U.S.
Executive shall be determined in accordance with the general policies of the
Corporation. Whenever a lower-case term “retirement” is used herein, such term
with respect to a U.S. Executive shall have the meaning set forth in this
Section.

 

2.24 Salary

“Salary” means, in respect of an Entitled Executive, the Entitled Executive’s
annual base salary in effect as of the date the Entitled Executive commenced
participation in the Plan. However, if the Entitled Executive is promoted into a
new Tier Group during the Performance Cycle or if the annual base salary of the
Entitled Executive is significantly adjusted during the Performance Cycle as a
result of a promotion, “Salary” for purposes of Section 4.02 Promotion to New
Tier Group or Other Promotion shall be the annual base salary in effect as of
the date the Entitled Executive was promoted into a new Tier Group or otherwise
promoted.

 

5



--------------------------------------------------------------------------------

2.25 Separation from Service

“Separation from Service” means any termination of a U.S. Executive’s employment
with the Corporation and all Affiliates for any reason; provided, however, that
no Separation from Service is deemed to occur while the U.S. Executive is on
military leave, sick leave or other bona fide leave of absence that does not
exceed six (6) months, or if longer, the period during which the U.S.
Executive’s right to reemployment with the Corporation or Affiliates is provided
either by statute or by contract. Whether the U.S. Executive has incurred a
Separation from Service shall be determined in accordance with the 409A
Guidance.

 

2.26 Specified Employee

“Specified Employee” means a U.S. Executive who is identified as a “specified
employee” within the meaning of the 409A Guidance and as determined in
accordance with the identification methodology established by the Committee from
time to time.

 

2.27 Target Percentage

“Target Percentage” means the target percentage applicable to an Entitled
Executive according to the Tier Group in which the Entitled Executive
participates, as described in Section 4.04 Target Percentage.

 

2.28 Tier Group

“Tier Group” means, in respect of an Entitled Executive, the Tier Group in which
the Entitled Executive participates, for purposes of this Plan, as described in
Section 4.04 (Target Percentage).

 

2.29 U.S. Executive

“U.S. Executive” means an Entitled Executive who is subject to U.S. income tax.

 

2.30 Vested Percentage

“Vested Percentage” means the vested percentage of an Entitled Executive’s
Corporate TSR Units and Index TSR Units, as the case may be, as described in
Section 5 Vesting of Award Units.

 

6



--------------------------------------------------------------------------------

Section 3—Participation

 

3.01 Initial Participation

Participation in the Plan is limited to Entitled Executives.

Each Entitled Executive shall participate in the Plan as of the first day of the
Performance Cycle, or on the date on which the Entitled Executive becomes an
Entitled Executive, if later.

 

3.02 Continued Participation

Each Entitled Executive shall continue participation in the Plan throughout the
Performance Cycle, or until the Entitled Executive’s employment terminates for
any reason, the Entitled Executive becomes Permanently Disabled, or upon the
Entitled Executive no longer being designated as an Entitled Executive as
recommended by the CEO and approved by the Committee, whichever first occurs.

 

7



--------------------------------------------------------------------------------

Section 4—Allocation of Award Units

 

4.01 Allocation

Each person who is an Entitled Executive as of the Effective Date or who becomes
an Entitled Executive during the Performance Cycle but after the Effective Date
shall be allocated Award Units. The number of Award Units shall be equal to:

 

  (a) the Entitled Executive’s Salary as of the Effective Date or the date the
Entitled Executive commences participation in the Plan, whichever is later

MULTIPLIED BY

 

  (b) the number of years and completed months (expressed as fractions of a
year, to two decimal places) from the Effective Date or the date the Entitled
Executive commences participation in the Plan, whichever is later, to the end of
the Performance Cycle

MULTIPLIED BY

 

  (c) the Target Percentage applicable to the Entitled Executive, as described
in Section 4.04 below

DIVIDED BY

 

  (d) the PCS Inc. Opening Share Price

 

4.02 Promotion to New Tier Group or Other Promotion

In the event an Entitled Executive is promoted to a new Tier Group during the
Performance Cycle or if the Salary of the Entitled Executive is significantly
adjusted during the Performance Cycle as a result of a promotion, additional
Award Units shall be allocated to the Entitled Executive reflecting the
incremental effect of the Entitled Executive’s participation in the new Tier
Group or new Salary, as the case may be, from the date such changes occurred to
the end of the Performance Cycle.

 

4.03 Corporate TSR Award Units and Index TSR Award Units

One half the Award Units allocated pursuant to Sections 4.01 and 4.02 above
shall be Corporate TSR Award Units and one half shall be Index TSR Award Units.

 

8



--------------------------------------------------------------------------------

4.04 Target Percentage

The Target Percentage applicable to an Entitled Executive for purposes of this
Plan shall be determined by the Tier Group in which the Entitled Executive
participates, as follows:

 

Tier Group

  

Positions

   Target Percentage  

1

   Corporation President and Chief Executive Officer      140 % 

2

   Executive Vice President and Chief Operating Officer; Executive Vice
President and Chief Financial Officer      90 % 

3

   Senior Vice President, General Counsel & Secretary; Subsidiary Presidents
(Potash; Phosphate and Nitrogen; Sales)      60 % 

4

   Selected Senior Vice Presidents; Selected Corporate and Subsidiary Vice
Presidents; Selected Corporate and Subsidiary Executive Employees      45 % 

5

   Selected Corporate Vice Presidents      30 % 

6

   Selected Corporate and Subsidiary Vice Presidents; Selected Corporate and
Subsidiary Executive Employees; Selected Operations General Managers      25 % 

7

   Selected Subsidiary Vice Presidents; Selected Operations General Managers;
Selected Senior Directors      20 % 

 

9



--------------------------------------------------------------------------------

Section 5—Vesting of Award Units

 

5.01 Vested Percentages

The following Vested Percentages shall be used to determine the redemption of an
Entitled Executive’s Corporate TSR Award Units and Index TSR Award Units
pursuant to paragraphs (a) and (b) respectively of Section 6.02 Value of Award
Units.

 

  (a) Corporate TSR Vested Percentage

 

Corporate TSR

   Corporate TSR
Vested  Percentage  

5% or less

     0 % 

25%

     50 % 

50%

     100 % 

60%

     125 % 

75% or more

     150 % 

 

  (b) Index TSR Vested Percentage

 

Corporate TSR

as % of Index TSR

   Index TSR
Vested Percentage  

Less than 100%

     0 % 

100%

     50 % 

130%

     100 % 

145% or more

     150 % 

All Corporate TSR and Corporate TSR as percentage of Index TSR performances
between the percentages in the above tables will be interpolated in the manner
adopted by the Committee from time to time.

 

10



--------------------------------------------------------------------------------

Section 6—Redemption of Award Units

 

6.01 Redemption Date

Subject to the provisions of Section 6.03 below, the Award Units of each
Entitled Executive shall be redeemed and paid out by the Corporation in a lump
sum cash payment.

 

  (a) All Entitled Executives Other than U.S. Executives

This payment to all Entitled Executives other than U.S. Executives shall occur
as soon as practicable following the end of the Performance Cycle, or following
the date of the Entitled Executive’s retirement, permanent disability, death or
involuntary termination, if applicable, within ninety (90) days after the end of
the year in which such Award Units first become payable.

 

  (b) U.S. Executives

Payment to a U.S. Executive shall occur as provided in this Section 6.01(b):

 

  (i) If a U.S. Executive is employed by the Corporation of an Affiliate on the
last day of the Performance Cycle, payment shall occur within ninety (90) days
after the end of the Performance Cycle.

 

  (ii) Except as provided in (iii) below, if a U.S. Executive Retires, dies or
is involuntarily terminated before the last day of the Performance Cycle,
payment to such U.S. Executive shall be made within ninety (90) days after the
date on which the U.S. Executive Retires, dies or is involuntarily terminated;
provided, however, that in no event will the U.S. Executive have a right to
designate the taxable year of the payment.

 

  (iii) If on the date of a U.S. Executive’s Retirement or involuntary
termination the U.S. Executive is a Specified Employee, payment following such
Retirement or involuntary termination will be made on the date that is six
months after the date of the U.S. Executive’s Retirement, adjusted for interest
at a rate to be determined by the Committee; provided, however, that if the U.S.
Executive dies before such date, payment to the U.S. Executive’s beneficiary
will be made in accordance with the provisions relating to payment upon death
set forth in paragraph (ii) above.

 

11



--------------------------------------------------------------------------------

6.02 Value of Award Units

The value of an Entitled Executive’s Award Units shall be equal to the sum of
the values of the Entitled Executive’s Corporate TSR Award Units and Index TSR
Award Units, as follows:

 

  (a) Corporate TSR Award Units

The value of an Entitled Executive’s Corporate TSR Award Units shall be equal
to:

 

  (i) the number of Corporate TSR Award Units granted to the Entitled Executive,
subject to the reduction or forfeiture of units described in Section 6.03, if
applicable

MULTIPLIED BY

 

  (ii) the Corporate TSR Vested Percentage

MULTIPLIED BY

 

  (iii) PCS Inc. Closing Share Price, subject, however, to a maximum value of
four times the PCS Inc. Opening Share Price

 

  (b) Index TSR Award Units

The values of an Entitled Executive’s Index TSR Award Units shall be equal to:

 

  (i) the number of Index TSR Award Units granted to the Entitled Executive,
subject to the reduction or forfeiture of units described in Section 6.03, if
applicable

MULTIPLIED BY

 

  (ii) the Index TSR Vested Percentage

MULTIPLIED BY

 

  (iii) the PCS Inc. Closing Share Price, subject, however, to a maximum value
of four times the PCS Inc. Opening Share Price

 

6.03 Early Redemption Date

 

  (a) Retirement, Permanent Disability, Death or Involuntary Termination Without
Just Cause

In the event an Entitled Executive retires, becomes Permanently Disabled or dies
prior to the end of the Performance Cycle or in the event the Entitled
Executive’s employment is involuntarily terminated by the Corporation without
Just Cause, the number of Award Units allocated to the Entitled Executive
pursuant to Section 4 Allocation of Award Units shall be reduced such that the
calculation of years and completed months of participation as described in
paragraph (b) of Section 4.01 Allocation shall end as of the date of the
Entitled Executive’s retirement, Permanent Disability, death or involuntary
termination, as the case may be.

 

12



--------------------------------------------------------------------------------

One half the Award Units reduced shall be Corporate TSR Award Units and one half
shall be Index TSR Award Units.

An Entitled Executive shall be required to provide at least 30 days prior
written notice of retirement to the Corporation. In the event an Entitled
Executive provides less than 30 days prior written notice of retirement, the
value of award units calculation per Section 6.02 shall be performed as of the
Entitled Executive’s retirement date and the date that is 30 days following the
date the Entitled Executive provided written notice of retirement to the
Corporation, and the Corporation shall provide the lower valued award to the
Entitled Executive as determined by such two calculations.

 

  (b) Voluntary Termination or Involuntary Termination With Just Cause

In the event an Entitled Executive voluntarily terminates employment prior to
the end of the Performance Cycle or in the event the Entitled Executive’s
employment is involuntarily terminated by the Corporation with Just Cause, the
allocation of Award Units to the Entitled Executive pursuant to Section 4
Allocation of Award Units shall be forfeited as of the date of such termination
of employment and the Entitled Executive shall not be entitled to any payment
under this Plan.

 

  (c) Detrimental Activity

 

  (i) For purposes of the Plan, the term “Detrimental Activity” shall have the
same meaning as the term “Detrimental Activity” in the Corporation’s 2012
Performance Option Plan, as amended.

 

  (ii) Notwithstanding anything to the contrary in the Plan, in the event the
Committee determines that an Entitled Executive who retired prior to the end of
the Performance Cycle has engaged in a Detrimental Activity on or before the
date that is one year following the Entitled Executive’s retirement, the
Committee may, but is not obligated to (i) terminate the Entitled Executive’s
participation in the Plan and withhold any amounts otherwise payable to the
Entitled Executive pursuant to the Plan and/or (ii) require the Entitled
Executive to pay to the Corporation an amount in cash up to (but not in excess
of) any amounts paid out by the Corporation to the Entitled Executive pursuant
to the Plan (the “Repayment Amount”), as applicable. Any Repayment Amount shall
be paid by the Entitled Executive within 60 days of receipt from the Corporation
of written notice requiring payment of such Repayment Amount.

 

  (iii) To the extent that the Repayment Amount is not paid to the Corporation,
in addition to any other legal remedy that the Corporation may have, the
Corporation may set off the amounts so payable to it against any amounts that
may be owing from time to time by the Corporation or a subsidiary to the
Entitled Executive, whether as wages, deferred compensation, severance
entitlement or vacation pay or in the form of any other benefit or for any other
reason, in a manner consistent with the 409A Guidance, if applicable.

 

13



--------------------------------------------------------------------------------

  (iv) This Section 6.03(c) shall apply notwithstanding any provision to the
contrary in this Plan and is meant to provide the Corporation with rights in
addition to any other remedy which may exist in law or in equity.

 

  (v) This Section 6.03(c) shall not apply to the Entitled Executive following
the effective time of a Change in Control.

 

14



--------------------------------------------------------------------------------

Section 7—Administration of the Plan

 

7.01 Powers of the Committee

The Committee shall have the discretionary power and authority to determine who
shall be Entitled Executives, approve Target Percentages and generally
administer the Plan. The Committee shall conclusively interpret the provisions
of this Plan and decide all questions of fact arising in the application
thereof.

 

7.02 Notification to Entitled Executives

The Corporation will prepare a written notice to each Entitled Executive
specifying his or her Target Percentage, the number of Award Units allocated and
the terms of the Plan.

 

7.03 Calculation of Award Payments

Management of the Corporation shall provide a report to the Committee within 30
days of the end of the Performance Cycle showing the calculations for
determining award payments including the calculation of the Corporate TSR and
Index TSR. Such calculations shall be subject to the review and confirmation of
the Committee.

 

7.04 Delegation of Duties

The Committee and/or the Board may delegate to any director or directors or any
officer or officers of the Corporation such administrative duties and powers as
it may see fit with respect to the Plan.

 

7.05 Recoupment Policy

Any Award paid or payable under this Plan shall be subject to the terms and
conditions of the Corporation’s Policy on Recoupment of Unearned Compensation
(as previously adopted and, from time to time, amended by the Board) a copy of
which shall be distributed to each Entitled Executive upon eligibility to
participate in this Plan.

 

7.06 Section 409A

It is intended that the Plan comply with the 409A Guidance to prevent the
inclusion in gross income of any amount available to a U.S. Executive hereunder
in a taxable year that is prior to the taxable year or years in which such
amounts would otherwise be actually distributed or made available to the U.S.
Executive. All provisions in the Plan shall be interpreted in a manner
consistent with the 409A Guidance. Notwithstanding the foregoing, the
Corporation

 

15



--------------------------------------------------------------------------------

does not guarantee, nor shall indemnify for, any tax consequences of any
Entitled Executive’s entitlement to or receipt of payments under the Plan, and
each Entitled Executive shall be solely responsible for payment of any tax
obligations incurred in connection with the benefits provided under the Plan.

 

16



--------------------------------------------------------------------------------

Section 8—General Provisions

 

8.01 Assignment or Alienation

Except as required by applicable laws, the right of an Entitled Executive to
Award Units under this plan shall not be given as security, be subject to
transfer, anticipation, commutation, alienation, sale, assignment, encumbrance,
charge, pledge, or hypothecation, or be subject to execution, attachment, levy
or similar process or assignment by operation of law, and any attempt to effect
any such action will be null and void and of no effect.

 

8.02 Amendment or Termination

This Plan may be amended in whole or in part from time to time or terminated by
the Corporation. Any amendment or termination will be binding on the
Corporation, Entitled Executives and their respective beneficiaries. Notice of
termination or amendment will be provided to Entitled Executives and in the case
of deceased Entitled Executives, their respective beneficiaries. However, no
amendment or termination of any provision of this Plan shall directly or
indirectly deprive any Entitled Executive or beneficiary of all or any portion
of Award Units allocated to the date of the amendment or termination.

 

8.03 No Enlargement of Contractual Rights

This Plan shall not give any Entitled Executive the right to be retained in the
service of the Corporation nor will it interfere with the right of the
Corporation to terminate the employment of the Entitled Executive. Participation
in this Plan will not give any Entitled Executive any right or claim to any
benefit, except to the extent provided in this Plan.

 

8.04 Withholding of Taxes

The Corporation will withhold all applicable taxes from any amounts paid
pursuant to this Plan.

 

8.05 Binding on Successors

This Plan will be binding on any successor or successors of the Corporation
whether by merger, consolidation or otherwise.

 

8.06 Currency

The Award Units redeemed pursuant to this Plan will be paid in the same currency
as the Entitled Executive receives his or her Salary. If the Salary of an
Entitled Executive is paid in

 

17



--------------------------------------------------------------------------------

more than one currency during a Performance Cycle, the currency of his or her
Award Payment for that Performance Cycle shall be determined by the Vice
President, Human Resources & Administration.

 

8.07 Certain Adjustments

In the event that, at any time during the Performance Cycle, there is any
variation in the common shares of PCS Inc. or of any corporation within the
Index by reason of (i) a stock split, reverse of stock split, stock dividend or
other increase or decrease in the number of outstanding common shares, (ii) a
merger, consolidation, recapitalization, amalgamation, plan of arrangement or
similar statutory or corporate transaction or (iii) other event that the
Committee determines, such as a sale of all or substantially all of any such
corporation’s assets, the Committee shall make such adjustments to the Index
Opening Price, PCS Inc. Opening Share Price, Index Closing Price or PCS Inc.
Closing Share Price or to the calculation of the Corporate TSR or Index TSR with
respect to such corporation and, in the case of any such event affecting the
common shares of PCS Inc. the number of then outstanding Award Units as it deems
necessary or appropriate to reflect such event.

 

8.08 Governing Law

This Plan shall be governed by the laws of the Province of Saskatchewan. Section
headings are for convenience only and shall not be considered provisions of the
Plan. Words in the singular shall include the plural, and vice versa, unless
qualified by the context.

 

18



--------------------------------------------------------------------------------

Section 9—Change in Control

 

9.01 Definition of Change in Control

For purposes of the Plan, the term “Change in Control” shall have the same
meaning as the term “change in control” in the Corporation’s 2012 Performance
Option Plan, as amended.

 

9.02 CIC MTIP Award Unit Payment

 

  (a) Notwithstanding anything in the Plan to the contrary, upon the occurrence
of a Change in Control, an Entitled Executive shall be entitled to redemption
of, and to receive payment of an amount equal to the value of, the Entitled
Executive’s Award Units, pro-rated for the portion of the Performance Cycle that
elapsed prior to the Change in Control (determined by dividing (i) the number of
calendar days that elapsed during the Performance Cycle from the commencement of
the Performance Cycle (or the date the Entitled Executive commenced
participation in the Plan, whichever is later) through the effective date of the
Change in Control by (ii) the number of calendar days in the Performance Cycle
including and after the date the Entitled Executive commenced participation in
the Plan) (the “CIC MTIP Award Unit Payment”).

 

  (b) For purposes of calculating the CIC MTIP Award Unit Payment (and the
Corporate TSR Vested Percentage), the Corporate TSR shall be deemed to be equal
to the greater of (i) 50%, or (ii) the actual Corporate TSR during the portion
of the Performance Cycle that elapsed prior to the Change in Control.

 

  (c) For purposes of calculating the CIC MTIP Award Unit Payment (and the Index
TSR Vested Percentage), the Corporate TSR as percentage of Index TSR shall be
deemed to be equal to the greater of (i) 130%, or (ii) the actual Corporate TSR
as percentage of Index TSR during the portion of the Performance Cycle that
elapsed prior to the Change in Control.

 

  (d) Notwithstanding anything in the Plan to the contrary, upon the occurrence
of a Change in Control, the PCS Inc. Closing Share Price shall be deemed to mean
the greater of (i) the average closing price of the common stock of PCS Inc. as
reported on the New York Stock Exchange, for the last 30 trading days up to the
date of the Change in Control or (ii) the price paid for each share of common
stock of PCS Inc. in any amalgamation, merger or similar corporate event in
connection with the Change in Control.

 

19



--------------------------------------------------------------------------------

  (e) For purposes of calculating the CIC MTIP Award Unit Payment, the reference
in the definition of Index Closing Price in Section 2.13 of the Plan to “the
last 30 trading days of the Performance Cycle” shall be substituted by “the last
30 trading days up to the date of the Change in Control”.

 

  (f) For the avoidance of doubt, for purposes of calculating the CIC MTIP Award
Unit Payment, the end of the Performance Cycle shall remain December 31, 2014
for purposes of Section 4.01(b) of the Plan.

 

  (g) For purposes of calculating the CIC MTIP Award Unit Payment, an Entitled
Executive’s Tier Group and Salary shall be deemed to be those in effect
immediately prior to the Change in Control for purposes of Section 4.02 of the
Plan.

 

  (h) For the avoidance of doubt, the early redemption and forfeiture provisions
set forth in Section 6.03 of the Plan shall not apply with respect to the CIC
MTIP Award Unit Payment.

 

  (i) For all Entitled Executives other than U.S. Executives, the CIC MTIP Award
Unit Payment shall be paid within 30 calendar days following the effective date
of the Change in Control. For all U.S. Executives, the CIC MTIP Award Unit
Payment shall be paid in accordance with Section 6.01(b) of the Plan; provided,
however, that if the Change in Control constitutes a “change in control event”
as defined in the 409A Guidance, then the CIC MTIP Award Unit Payment shall be
paid to U.S. Executives within 30 calendar days following the effective date of
the Change in Control.

 

  (j) In the event that the Change in Control does not constitute a “change in
control event” as defined the 409A Guidance, then not later than 30 calendar
days following the effective date of the Change in Control, the Corporation
shall deposit any and all amounts payable to a U.S. Executive in respect of the
CIC MTIP Award Unit Payment into an irrevocable grantor trust established
pursuant to a trust agreement approved by the Board in good faith (the “Grantor
Trust”), and the amounts held in the Grantor Trust shall be paid to the U.S.
Executive in accordance with Section 6.01(b) of the Plan.

 

  (k) Notwithstanding anything in the Plan to the contrary, to the extent that
an Entitled Executive receives an additional redemption and payment of Award
Units under the Plan, any such additional redemption and payment of Award Units
shall be reduced (but not below zero) by the amount of the CIC MTIP Award Unit
Payment.

Dated effective February 22, 2012

 

20



--------------------------------------------------------------------------------

 

/s/ John Estey

John Estey

Compensation Committee Chair

 

/s/ Lee Knafelc

Lee Knafelc

Vice President, Human Resources & Administration

 

21